DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election without traverse of Species A in the reply filed on 05/25/2022 is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.

Claim 10-11, 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2022.


Claim Status
Claims 1-20 are pending:
Claims 10-11, 18-19 are withdrawn


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/22/2021, 08/31/2021 is/are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9, 12-17, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L15,15-16 “substantially” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation is or is not within the scope of “substantially”, as two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
The office notes that Para70 appears to attempt to provide guidance to one of ordinary skill in the art as to what the proper bounds of the term is, however the guidance would reasonably lead two of ordinary skill in the art to come to two different reasonable understandings of the metes and bounds of the claim language, and therefore the guidance of Para70 is not sufficient to make the claim language definite.
The office notes that providing the intended range of variance as part of the claim language would likely overcome the instant rejection.
Claim 3
L2,2, “about [X]%” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation is or is not within the scope of “about”, as two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
Please see relevant discussion regarding Para70 presented above in the context of claim 1.
Claim 13
L3,3, “about [X]%” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation is or is not within the scope of “about”, as two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
Please see relevant discussion regarding Para70 presented above in the context of claim 1.
Claim 15
L8, “about [X]%” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation is or is not within the scope of “about”, as two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
Please see relevant discussion regarding Para70 presented above in the context of claim 1.
Claim 16
L4,4, “about [X]%” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation is or is not within the scope of “about”, as two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
Please see relevant discussion regarding Para70 presented above in the context of claim 1.
Claim 20
L5,5, “about [X]%” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what to what degree of variation is or is not within the scope of “about”, as two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
Please see relevant discussion regarding Para70 presented above in the context of claim 1.
Claims dependent on a rejected claim are rejected based on dependency.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 13
L2-3 “wherein the extension length is between about 0% and about 500% the length of the radius.” is in being of improper dependent form for failing to include all the limitations of the claim upon which it depends, as when the extension length (L.E) is 0% of the length of the radius (this is within the metes and bounds of “about 0%” particularly in light of the 35 USC 112b indefinite issue discussed above), this results in the total length (L.A) being equal to the radius (R.O) as the extension length (L.E) would be zero length, which removes the limitation of Claim 1 line 2-3 that “the diverter extension has a total length from the center point that is greater than the radius.”. 
Please see applicant’s Fig4c for the visual representation of the variable names reference directly above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, as best understood in light of the 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manzoori (US 9,920,643).
Claim 15
Manzoori discloses: 
“A flow diverter (Fig6, distributor device 350) for installation in a mid-turbine frame system at a conduit outlet of a gas turbine engine (intended working environment), the flow diverter having a diverter body comprising: 
a connector portion defining a diverter inlet (Fig6, inlet 330 within flange 333 of base 360); 
a diverter extension at least partially defining a diverter outlet (Fig6, outlet near surfaces 390A/B); and 
a curved portion arranged between the connector portion and the diverter extension (Fig6, curved portions of spine 382), the curved portion configured to change a direction of flow from a first direction to a second direction that is about 90 [degrees] from the first direction as the flow passes from the diverter inlet to the diverter outlet (best seen Fig6).”
Claim 16
Manzoori discloses: “The flow diverter of claim 15, further comprising at least one diversion slot arranged to allow a portion of the flow through the flow diverter to flow in a direction different from the second direction (best seen Fig6b, diversion slot side of 390A sends some cooling air flow in the forwards direction), wherein the non-second direction portion of the flow is between about 0% and about 50% of the total flow through the flow diverter (best seen Fig6b, diversion slot side of 390A sends less than half of cooling air flow in the forwards direction, as seen by the relative inlet area between the 390a/b sides).”
Claim 17
Manzoori discloses: “The flow diverter of claim 15, wherein the connector portion is configured to enable connection between the flow diverter the conduit outlet by one …, welding (C14L60-64, C13L63-C14L1), bonding (C14L60-64, C13L63-C14L1), or one or more fasteners (C14L60-64, C13L63-C14L1; Fig6, mounting holes within flange 333).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 17, as best understood in light of the 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,803,501) in view of Manzoori (US 9,920,643), and in further view of Guemmer (US 8,152,445).
Claim 17
Manzoori discloses: “The flow diverter of claim 15, wherein the connector portion is configured to enable connection between the flow diverter the conduit outlet by one of press-fit, snap-fit, or interference-fit, welding (C14L60-64, C13L63-C14L1), bonding (C14L60-64, C13L63-C14L1), or one or more fasteners (C14L60-64, C13L63-C14L1; Fig6, mounting holes within flange 333).”
Manzoori is silent to the application of a press/snap/interference fit for the connection.
Guemmer teaches (Fig4, injector insert 9, casing 1; C4L8-16) that “a threaded connection, a welded connection, an interference fit or any other firm and non-leaking type of connection” are known in the art alternative solutions to leakage-free connections between an axial turbine casing and a flow injector.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the mounting arrangement of the flow diverter of Manzoori with the interference fit as taught by Guemmer, as such a modification would be the simple substitution of one known in the art mounting solution for another, and such a modification has the reasonable expectation of successfully providing a leakage-free connection between the flow diverter and the surrounding frame of the Manzoori.

Claim(s) 20, as best understood in light of the 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Manzoori (US 9,920,643) in view of Wang (US 9,803,501).
Claim 20
Manzoori discloses the arrangement of Claim 15.
Manzoori is silent to a diverter extension with a radius greater than the connector portion.
Wang teaches: “The flow diverter of claim 15, wherein the connector portion has a radius from a center point, and the diverter extension has a total length from the center point that is greater than the radius (Wang: Fig5, baffle 68 extends to a greater radius extension from vertical axis of the tubular connection portion of baffle 68 near where flow arrow 18 is located; C6L8-14 discloses that the radius extension of baffle 68 provides the benefit of preventing direct impingement of cooling air on to inner radial wall 78), wherein a difference between the total length and the radius is defined as an extension length, wherein the extension length is between about 0% and about 500% the length of the radius (Wang: Fig5, extension of baffle 68 extends between 1-5 times the radius of the tubular connection portion of baffle 68).”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the baffle of Manzoori to apply the known in the art extended baffle arrangement from Wang to the internal curved flow spine from Manzoori to gain the benefit of preventing direct impingement of cooling air on to inner radial wall with a known internal curved spin, and such a modification would be a simple combination of one known in the art cooling air flow diverter arrangement features with another known in the art cooling air flow diverter arrangement features, and such a modification has the reasonable expectation of successfully providing a cooling air flow diverter that provides the benefit of preventing direct impingement of cooling air on to inner radial wall with a known curved flow diverter separator arrangement. 


Claim(s) 1-4, 6-9, 14, as best understood in light of the 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,803,501) in view of Manzoori (US 9,920,643).
Claim 1
Wang discloses:
“A gas turbine engine (Fig1) comprising: 
a high pressure turbine system (Fig1, high pressure turbine 54); 
a low pressure turbine system (Fig1, low pressure turbine 46); 
a mid-turbine frame system arranged axially between the high pressure turbine system and the low pressure turbine system along an engine axis (Fig1, mid-turbine frame assembly 58); 
a cooling air conduit fluidly connected to the mid-turbine frame system (Fig5, cooling air flow 18 within supply tube 66), the cooling air conduit configured to supply a cooling air to the mid-turbine frame system through a conduit outlet (best seen Fig5, see flow arrows); and 
a flow diverter installed at the conduit outlet (Fig5, baffle 68), the flow diverter having a diverter body comprising: 
a connector portion defining a diverter inlet (best seen Fig5, baffle 68 inlet); 
a diverter extension at least partially defining a diverter outlet (best seen Fig5, baffle 68 outlets); and 
… configured to change a direction of flow that is substantially radial relative to the engine axis to substantially axial relative to the engine axis as the flow passes from the diverter inlet to the diverter outlet (best seen Fig5, flow arrows), 
wherein the flow diverter is installed within the conduit outlet such the air passing through the flow diverter is directed aftward (best seen Fig5, flow arrows) toward the low pressure turbine system (Fig1/5, low pressure turbine 46).”
Wang is silent to the application of a curved portion within the flow diverter to produce the effect of changing the direction of the flow of the cooling air.
Manzoori teaches:
“…
a flow diverter installed at the conduit outlet (Fig6, distributor device 350), the flow diverter having a diverter body comprising: 
a connector portion defining a diverter inlet (Fig6, inlet 330 within flange 333 of base 360); 
a diverter extension at least partially defining a diverter outlet (Fig6, outlet near surfaces 390A/B); and 
a curved portion arranged between the connector portion and the diverter extension (Fig6, curved portions of spine 382), the curved portion configured to change a direction of flow that is substantially radial relative to the engine axis to substantially axial relative to the engine axis as the flow passes from the diverter inlet to the diverter outlet (best seen Fig6), 
wherein the flow diverter is installed within the conduit outlet such the air passing through the flow diverter is directed aftward (best seen Fig6D in the similar context as Fig5A) toward the low pressure turbine system.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the simple substitution of the flow diverter of Manzoori for the flow diverter of Wang within the arrangement of Wang, as such a modification would be the mere simple substitution of one known in the art cooling air flow diverter for another known in the art cooling air flow diverter, and such a modification has the reasonable expectation of successfully providing a known in the art cooling air flow diverter within a known in the art mid-turbine frame cooling flow conduit arrangement.
Claim 2
The combination of Wang and Manzoori discloses: “The gas turbine engine of claim 1, wherein the flow diverter includes at least one diversion slot arranged to allow a portion of the flow through the flow diverter to flow in a non-aftward direction (Manzoori: best seen Fig6b, diversion slot side of 390A sends some cooling air flow in the forwards direction).”
Claim 3
The combination of Wang and Manzoori discloses: “The gas turbine engine of claim 2, wherein the non-aftward direction portion of the flow is between about 0% and about 50% of the total flow through the flow diverter (Manzoori: best seen Fig6b, diversion slot side of 390A sends less than half of cooling air flow in the forwards direction, as seen by the relative inlet area between the 390a/b sides).”
Claim 4
The combination of Wang and Manzoori discloses: “The gas turbine engine of claim 1, wherein the connector portion is configured to enable connection between the flow diverter the conduit outlet (Wang: Fig5, baffle 68 is connected to tube 66. Manzoori: C14L60-64, C13L63-C14L1; Fig6, mounting holes within flange 333).”
Claim 6
The combination of Wang and Manzoori discloses: “The gas turbine engine of claim 4, wherein the connector portion connects to the conduit outlet by one of welding (Manzoori: C14L60-64, C13L63-C14L1), bonding (Manzoori: C14L60-64, C13L63-C14L1), or one or more fasteners (Manzoori: C14L60-64; Fig6, mounting holes within flange 333).”
Claim 7
The combination of Wang and Manzoori discloses: “The gas turbine engine of claim 1, wherein the mid-turbine frame system comprises a frame (Wang: Fig5, frame 80), wherein the flow diverter is attached to the frame (Wang: best seen Fig5).”
Claim 8
The combination of Wang and Manzoori discloses: “The gas turbine engine of claim 7, wherein the attachment of the flow diverter to the frame comprises one of fasteners (Manzoori: C14L60-64; Fig6, mounting holes within flange 333), welding (Manzoori: C14L60-64, C13L63-C14L1), and bonding (Manzoori: C14L60-64, C13L63-C14L1).”
Claim 9
The combination of Wang and Manzoori discloses: “The gas turbine engine of claim 1, wherein the mid-turbine frame system comprises a plurality of additional cooling air conduits and respective conduit outlets (Wang: best seen Fig7), the gas turbine engine further comprising: a plurality of additional flow diverters, wherein each conduit outlet has a respective flow diverter installed thereto (Wang: best seen Fig7).”
Claim 14
The combination of Wang and Manzoori discloses: “The gas turbine engine of claim 1, wherein the mid-turbine frame system comprises a vane platform, wherein the diverter extension is separated from the vane platform by a separation gap (Wang: Fig5, radial gap between baffle 68 and platform wall 78 of vane 60).”

Claim(s) 5, as best understood in light of the 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,803,501) in view of Manzoori (US 9,920,643), and in further view of Guemmer (US 8,152,445).
Claim 5
The combination of Wang and Manzoori discloses the arrangement of Claim 4, and discloses (Manzoori: C14L60-64, C13L63-C14L1; Fig6, mounting holes within flange 333) the application of welding/bonding and flange fastening.
The combination of Wang and Manzoori is silent to the application of a press/snap/interference fit for the connection.
Guemmer teaches (Fig4, injector insert 9, casing 1; C4L8-16) that “a threaded connection, a welded connection, an interference fit or any other firm and non-leaking type of connection” are known in the art alternative solutions to leakage-free connections between an axial turbine casing and a flow injector.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the mounting arrangement of the flow diverter of the combination of Wang and Manzoori with the interference fit as taught by Guemmer, as such a modification would be the simple substitution of one known in the art mounting solution for another, and such a modification has the reasonable expectation of successfully providing a leakage-free connection between the flow diverter and the surrounding frame of the combination of Wang and Manzoori.

Claim(s) 12, 13, as best understood in light of the 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9,803,501) in view of Manzoori (US 9,920,643).
Claim 12
Wang discloses:
(Claim 1)
“A gas turbine engine (Fig1) comprising: 
a high pressure turbine system (Fig1, high pressure turbine 54); 
a low pressure turbine system (Fig1, low pressure turbine 46); 
a mid-turbine frame system arranged axially between the high pressure turbine system and the low pressure turbine system along an engine axis (Fig1, mid-turbine frame assembly 58); 
a cooling air conduit fluidly connected to the mid-turbine frame system (Fig5, cooling air flow 18 within supply tube 66), the cooling air conduit configured to supply a cooling air to the mid-turbine frame system through a conduit outlet (best seen Fig5, see flow arrows); and 
a flow diverter installed at the conduit outlet (Fig5, baffle 68), the flow diverter having a diverter body comprising: 
a connector portion defining a diverter inlet (best seen Fig5, baffle 68 inlet); 
a diverter extension at least partially defining a diverter outlet (best seen Fig5, baffle 68 outlets); and 
… configured to change a direction of flow that is substantially radial relative to the engine axis to substantially axial relative to the engine axis as the flow passes from the diverter inlet to the diverter outlet (best seen Fig5, flow arrows), 
wherein the flow diverter is installed within the conduit outlet such the air passing through the flow diverter is directed aftward (best seen Fig5, flow arrows) toward the low pressure turbine system (Fig1/5, low pressure turbine 46).
(Claim 12)
The gas turbine engine of claim 1, wherein the connector portion has a radius from a center point, and the diverter extension has a total length from the center point that is greater than the radius (Fig5, baffle 68 extends to a greater radius extension from vertical axis of the tubular connection portion of baffle 68 near where flow arrow 18 is located; C6L8-14 discloses that the radius extension of baffle 68 provides the benefit of preventing direct impingement of cooling air on to inner radial wall 78).”
Wang is silent to the application of a curved portion within the flow diverter to produce the effect of changing the direction of the flow of the cooling air.
Manzoori teaches:
“…
a flow diverter installed at the conduit outlet (Fig6, distributor device 350), the flow diverter having a diverter body comprising: 
a connector portion defining a diverter inlet (Fig6, inlet 330 within flange 333 of base 360); 
a diverter extension at least partially defining a diverter outlet (Fig6, outlet near surfaces 390A/B); and 
a curved portion arranged between the connector portion and the diverter extension (Fig6, curved portions of spine 382), the curved portion configured to change a direction of flow that is substantially radial relative to the engine axis to substantially axial relative to the engine axis as the flow passes from the diverter inlet to the diverter outlet (best seen Fig6), 
wherein the flow diverter is installed within the conduit outlet such the air passing through the flow diverter is directed aftward (best seen Fig6D in the similar context as Fig5A) toward the low pressure turbine system.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the baffle of Wang to apply the known in the art curved flow diverter arrangement of Manzoori to the flow diverter of Wang, such that the modification results in an extended baffle arrangement from Wang with the internal curved flow spine from Manzoori, as such a modification would be a simple combination of one known in the art cooling air flow diverter arrangement with another known in the art cooling air flow diverter arrangement, and such a modification has the reasonable expectation of successfully providing a cooling air flow diverter that provides the benefit of preventing direct impingement of cooling air on to inner radial wall with a known internal curved spin arrangement within a known in the art mid-turbine frame cooling flow conduit arrangement.
Claim 13
The modified arrangement of Wang by the teaching Manzoori discloses: “The gas turbine engine of claim 12, wherein a difference between the total length and the radius is defined as an extension length, wherein the extension length is between about 0% and about 500% the length of the radius (Wang: Fig5, extension of baffle 68 extends between 1-5 times the radius of the tubular connection portion of baffle 68).”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,422237 to McDavid: US patent version of IDS reference
US 7,108,479 to Beverley: US patent version of IDS reference

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745